                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK

                                     _____________________

                                        No 17-CV-0982 (JFB)
                                     _____________________

                                       JEAN SODERSTROM,

                                                           Plaintiff,

                                                VERSUS




                                NANCY A. BERRYHILL,
                      ACTING COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant.

                                      ___________________

                                MEMORANDUM AND ORDER
                                      May 9, 2019
                                    ______________

JOSEPH F. BIANCO, District Judge:
    Plaintiff Jean Soderstrom brings this           public transportation, the Commissioner’s
action under 42 U.S.C. § 405(g) of the Social       finding that she was not disabled before
Security Act (“SSA”) to challenge a final           December 1, 2014 was not based on
decision of the Commissioner of Social              substantial evidence. Plaintiff requests that
Security        (the      “Commissioner”).          the Commissioner’s decision be vacated and
Administrative Law Judge Patrick Kilgannon          that the Court remand the case with
(“ALJ Kilgannon” or “the ALJ”) determined           instructions to award benefits. Alternatively,
that plaintiff was not disabled from                plaintiff requests that the Commissioner’s
September 19, 2011 to November 30, 2014             decision be vacated and that the Court
(“the Relevant Period”), but was disabled as        remand the case for additional administrative
of December 1, 2014.                                proceedings. The Commissioner opposes
                                                    plaintiff’s motion and cross-moves for
    Plaintiff moves for judgment on the             judgment on the pleadings.
pleadings under Federal Rule of Civil
Procedure 12(c). Plaintiff argues that the              For the reasons set forth below, the Court
ALJ failed to adequately develop the                denies plaintiff’s motion for judgment on the
administrative record and that, given the           pleadings, denies the Commissioner’s cross-
evidence that plaintiff cannot drive or use         motion for judgment on the pleadings, and
remands the case to the ALJ for further             evidence of lower cervical spine discogenic
proceedings   consistent   with    this             disease   and    uncontrovertebral     joint
Memorandum and Order.                               arthopathy with associated mild bilateral
                                                    neuroforaminal narrowing. (Id.)
                I. BACKGROUND
                                                        Plaintiff returned to Dr. Belostocki on
A. Personal and Work History                        November 30, 2011. (AR 344.) Dr.
    Plaintiff was born in January 1960. (AR         Belostocki’s treatment notes describe
183.)1 She attended two years of college in         plaintiff as a “woman with anxiety, detached
2003, and has a degree in radiologic                retina right eye, several years of fatigue and
technology. (AR 36, 256.) From 2003 to              polyarthralgia, positive [Rheumatoid Factor]
September 19, 2011, plaintiff worked as an x-       and positive [Anti-Nuclear Antibody]
ray technician. (AR 257, 276.) Plaintiff’s          screen.” (Id.) The notes indicate that
employment ended when the doctors she               plaintiff reported taking Xanax and Advil for
worked for closed their practice. (AR 37.)          these conditions. (Id.) After examining
Although, according to plaintiff, she               plaintiff, Dr. Belostocki concluded that
attempted to find new employment, her               plaintiff had bilateral crepitus of the first
attempts were unsuccessful. (Id.) At some           carpometacarpal joints; bilateral patellar
point in early 2012, plaintiff moved to             hypermobility; tenderness of the left lateral
Florida. (Id.; see also AR 354.) She returned       epicondyle; bilateral spasm of her trapezius
to New York in October 2013. (AR 354.)              muscles; and lumbar paraspinal spasm. (Id.)
                                                    Dr.     Belostocki     ordered     bloodwork,
B. Medical Evidence                                 prescribed Mobic, and suggested a follow-up
    Although plaintiff alleged a disability         in eight weeks. (Id.)
onset date of September 19, 2011, the ALJ               From October 18, 2011 to February 7,
determined that she became disabled on              2012, plaintiff attended numerous mental
December 1, 2014. The Court will briefly            health counseling sessions at South Nassau
discuss the medical evidence before and after       Communities Hospital. (AR 354.) A report
the ALJ’s determined onset date.                    prepared by chief psychologist Rosemary
    1. Medical Evidence before December 1,          O’Regan and psychology intern Jaime
       2014                                         Holtzer indicates that plaintiff complained of
                                                    feeling anxious when driving or in crowds.
    On January 29, 2010, plaintiff saw Dr.          (Id.) She further reported that she had
Kristina Belostocki for “several year[s] of         experienced several panic attacks, and felt
fatigue     and    polyarthralgia,   positive       depressed. (Id.) The report notes that
[Rheumatoid Factor] and positive [Anti-             plaintiff was diagnosed with panic disorder
Nuclear Antibody] screen.” (AR 345.)                with agoraphobia, dysthymia, and dependent
Plaintiff complained of pain and stiffness in       personality disorder. (Id.)
her hands, wrists, neck, lower back, knees,
and feet. (Id.) Dr. Belostocki noted that x-            Over the next several months, plaintiff
rays of plaintiff’s hands showed evidence           saw Dr. Randolph Nunag for treatment on
suggestive of intraosseous ganglion and             various occasions. On June 5, 2012, plaintiff
scapholunate interval ligamentous laxity.           saw Dr. Nunag for anxiety. (AR 365-66.)
(AR 349.)       The x-rays also contained           She reported a history of depression, anxiety,

1
 Citations to “AR” are references to the
Administrative Record.
                                                2
and epicondylitis. (AR 365.) Dr. Nunag                undergo a psychological and a physical
prescribed Xanax. (Id.) On December 27,               consultative examination. On December 1,
2012, plaintiff saw Dr. Nunag for chest pains,        2014, Dr. Paul Herman conducted a
anxiety, twitching, and dizziness that had            psychiatric examination. (AR 468-72.) Dr.
lasted for two days. (Id.) On January 16,             Herman’s notes reflect that plaintiff reported
2013, plaintiff returned to Dr. Nunag. (AR            long-time treatment for panic attacks. (AR
361.) The notes from that appointment                 468.) Plaintiff also reported “substantial
indicate that plaintiff complained of pain in         difficulty    [with]     being    on     public
her right ankle, and cysts in her right hand          transportation, such as buses or trains.” (AR
and on the bottom of her feet. (Id.) Dr.              469.) She told Dr. Herman that she could
Nunag referred plaintiff to a podiatrist. (Id.)       “walk places and take taxis places, but that
Finally, on April 10, 2013, plaintiff visited         those other forms of transportation provide
Dr. Nunag for epicondylitis. (AR 360.) Dr.            her with a great deal of anxiety.” (Id.) Aside
Nunag’s treatment notes indicate that                 from her issues with public transportation,
plaintiff had been taking Mobic prescribed to         plaintiff reported no significant difficulties
her by a rheumatologist. (Id.)                        with activities of daily living related to
                                                      psychological or psychiatric issues. (AR
    On March 17, 2014, plaintiff returned to          470.) Dr. Herman concluded that, if plaintiff
the South Nassau Mental Health Counseling             “is provided with a work site that she can
Center. (AR 453-58.)         Plaintiff again          walk to or take a taxi to, she appears capable
reported a history of anxiety and panic               [of] following and understanding simple
attacks. (AR 453.) Plaintiff was diagnosed            directions and instructions, performing
with anxiety and depression and was                   simple tasks, maintaining attention and
assigned to a therapist and psychiatrist for          concentration, maintaining a regular
treatment. (AR 454-55.) Two days later, on            schedule, learning new tasks, making
March 19, 2014, plaintiff began therapy with          appropriate decisions, relating adequately
Marta Laurette, and attended regular sessions         with others, and appropriately dealing with
until August 2014. (AR 421-22, 426-27,                stress.” (AR 470-71.) In sum, he stated that
431-51.)                                              the results of plaintiff’s psychiatric
    Plaintiff was also assessed by psychiatrist       examination were consistent with psychiatric
Dr. Nnamdi Odiah on April 15, May 13, and             problems, “but, in and of themselves, do not
June 10, 2014. (AR 432-34, 439-41, 446.)              appear to be significant enough to interfere
Over the course of that treatment, Dr. Odiah          with the claimant’s ability to function on a
diagnosed anxiety, depression, and panic              daily basis as long as the claimant’s
disorder with agoraphobia. (AR 433, 440,              transportation difficulties can be addressed.”
447.) Dr. Odiah recommended that plaintiff            (AR 471.) Dr. Herman diagnosed plaintiff
continue to take Xanax for her symptoms.              with agoraphobia and panic disorder. (Id.)
(AR 432-33, 439-40, 446-47.)                              Also on December 1, 2014, Dr. Linell
   Plaintiff was also treated by psychiatrist         Skeene conducted a physical examination.
Dr. Paul Agnelli on July 8 and August 5,              (AR 482-91.) Dr. Skeene’s report indicates
2014. (AR 428-30.)                                    that plaintiff’s primary complaint was that
                                                      she had pain in both hands, which she said
   2. Medical Evidence on and after                   began in 2013. (AR 482.) Plaintiff rated the
      December 1, 2014                                pain in her hands at a five out of ten. (Id.)
    After the administrative hearing in this          Dr. Skeene’s report further noted that
case, ALJ Kilgannon requested that plaintiff          plaintiff had never had injections or received
                                                  3
physical therapy. (Id.) Dr. Skeene noted                      (AR 494.) Dr. Brown diagnosed plaintiff
scattered nodular formations in plaintiff’s                   with De Quervain’s Disease. (Id.)
palms (id.), and diagnosed plaintiff with
Dupuytren’s contracture of both hands,                            On February 26, 2015, plaintiff’s primary
plantar fasciitis of the right leg, and legal                 care physician, Dr. John Bedell, completed a
blindness in the right eye (AR 485). Dr.                      medical report and functional assessment of
Skeene concluded that plaintiff’s prognosis                   plaintiff. (AR 495-500.) The report indicates
was fair, and opined that plaintiff had                       that Dr. Bedell had been treating plaintiff
“moderate limitation for grasping, writing,                   approximately once a month since October
and heavy lifting due to painful nodules of                   30, 2014. (AR 497.) Dr. Bedell diagnosed
both hands.” (Id.)2                                           plaintiff with panic disorder with
                                                              agoraphobia, arthritis in the hands, and
    Dr. Skeene also completed a medical                       blindness in the right eye. (AR 495.) He
source statement of ability to do physical                    reported that plaintiff’s ability to grasp,
work-related activities based on her                          release, handle, and finger objects was
consultative examination. (AR 486-92.) In                     abnormal due to bilateral arthritis in her
her statement, Dr. Skeene opined that                         hands. (AR 496.) He also noted that
plaintiff was limited to (1) lifting and                      plaintiff’s ability to operate a motor vehicle
carrying no more than ten pounds, (2) sitting                 was abnormal, because she experienced
for one hour at a time and for four hours total               panic attacks and anxiety while driving. (Id.)
in an eight-hour workday, and (3) standing                    With respect to activities of daily living, Dr.
and walking for one hour at a time and for                    Bedell opined that plaintiff was restricted in
two hours total in an eight-hour workday.                     her ability to shop, use public transportation,
(AR 487.) She further opined that plaintiff                   and plan daily activities. (AR 496-97.)
was limited to occasional reaching, handling,
fingering, feeling, pushing, and pulling, and                 C. Procedural History
occasional operation of foot controls. (AR                        Plaintiff applied for social security
488.) With respect to postural activities, Dr.                disability benefits on May 29, 2013, alleging
Skeene opined that plaintiff could never                      disability due to shoulder, neck, and elbow
climb ladders or scaffolds, and could                         pain, joint and back muscle spasms,
occasionally climb stairs and ramps, balance,                 depression and anxiety, as of September 19,
stoop, kneel, crouch, and crawl. (AR 489.)                    2011.     (AR 183-96.)      After plaintiff’s
Dr. Skeene noted that plaintiff had visual                    application was denied, she requested a
impairments, but could avoid ordinary                         hearing before an Administrative Law Judge.
hazards in the workplace. (Id.)                               (AR 121.) The ALJ held a hearing on
    On February 6, 2015, plaintiff saw Dr.                    October 31, 2014, at which plaintiff testified
Bennett H. Brown, an orthopedist, for left                    by telephone. (AR 29-48.)
elbow, wrist, and hand pain, which she                            The ALJ held the record open following
reported had been ongoing for six months.                     the hearing. As noted above, the ALJ
(AR 493-94.) Plaintiff rated her pain at an                   requested that plaintiff undergo a physical
eight out of ten. (AR 493.) Dr. Brown’s                       and a psychological examination. He also
report indicates that he observed moderate                    “made every reasonable effort to obtain
tenderness over the left first dorsal                         pertinent medical evidence from treating
compartment with positive Finkelstein’s test.

2
  Plaintiff contends that Dr. Skeene diagnosed her with       report notes only that plaintiff had been diagnosed
fibromyalgia. (Pl. Br. 12.) However, Dr. Skeene’s             with fibromyalgia in the past. (AR 482, 485.)
                                                          4
sources identified by [plaintiff].” (AR 12.)          “even if [the court] might justifiably have
                                                      reached a different result upon a de novo
    After receiving additional medical                review.” Jones v. Sullivan, 949 F.2d 57, 59
information, the ALJ issued a May 22, 2015,           (2d Cir. 1991) (citation omitted); see also
partially favorable decision finding plaintiff        Yancey v. Apfel, 145 F.3d 106, 111 (2d Cir.
not disabled from September 19, 2011 to               1998) (“Where an administrative decision
November 30, 2014, and disabled as of                 rests on adequate findings sustained by
December 1, 2014. (AR 9-28.) Plaintiff                evidence having rational probative force, the
requested a review of the ALJ’s decision by           court should not substitute its judgment for
the Appeals Council (AR 7), which was                 that of the Commissioner.”).
denied (AR 1-6). Accordingly, the ALJ’s
determination became the final decision of                          III. DISCUSSION
the Commissioner.
                                                      A. The Disability Determination
    Plaintiff commenced this lawsuit on
February 21, 2017. (ECF No. 1.) On                        A claimant is entitled to disability
November 22, 2017, plaintiff moved for                benefits if the claimant is unable “to engage
judgment on the pleadings. (ECF No. 12.)              in any substantial gainful activity by reason
The Commissioner submitted a cross-motion             of any medically determinable physical or
for judgment on the pleadings on March 22,            mental impairment which can be expected to
2017. (ECF No. 18.) Neither party submitted           result in death or which has lasted or can be
a reply. The Court has fully considered the           expected to last for a continuous period not
parties’ submissions.                                 less than twelve months.”          42 U.S.C.
                                                      § 1382c(a)(3)(A). An individual’s physical
         II. STANDARD OF REVIEW                       or mental impairment is not disabling under
                                                      the SSA unless it is “of such severity that he
    A district court may set aside a                  is not only unable to do his previous work but
determination by an ALJ “only if it is based          cannot, considering his age, education, and
upon legal error or if the factual findings are       work experience, engage in any other kind of
not supported by substantial evidence in the          substantial gainful work which exists in the
record as a whole.” Greek v. Colvin, 802              national economy.” Id. § 1382c(a)(3)(B).
F.3d 370, 374-75 (2d Cir. 2015) (citing
Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir.            The Social Security Regulations establish
2008); 42 U.S.C. § 405(g)). The Supreme               a five-step procedure for determining
Court has defined “substantial evidence” in           whether a claimant is entitled to social
Social Security cases to mean “more than a            security benefits. See 20 C.F.R. §§ 404.1520,
mere scintilla” and that which “a reasonable          416.920.       The Second Circuit has
mind might accept as adequate to support a            summarized this procedure as follows:
conclusion.” Richardson v. Perales, 402
U.S. 389, 401 (1971) (quoting Consolidated               The first step of this process requires
Edison Co. v. NLRB, 305 U.S. 197, 229                    the [Commissioner] to determine
(1938)). Furthermore, “it is up to the agency,           whether the claimant is presently
and not [the] court, to weigh the conflicting            employed. If the claimant is not
evidence in the record.” Clark v. Comm’r of              employed, the [Commissioner] then
Soc. Sec., 143 F.3d 115, 118 (2d Cir. 1998).             determines whether the claimant has
If the court finds that there is substantial             a “severe impairment” that limits her
evidence to support the Commissioner’s                   capacity to work. If the claimant has
determination, the decision must be upheld,              such      an      impairment,       the
                                                         [Commissioner]       next considers
                                                  5
   whether the claimant has an                        fasciitis in the right leg. (AR 14-17.)
   impairment listed in Appendix 1 of                 However, after considering plaintiff’s history
   the regulations. When the claimant                 of psychological treatment, and the opinions
   has such an impairment, the                        from Dr. Herman and Dr. Bedell regarding
   [Commissioner] will find the                       plaintiff’s mental health, the ALJ determined
   claimant disabled. However, if the                 that plaintiff did not have a severe mental
   claimant does not have a listed                    impairment. (AR 16-17.) In reaching this
   impairment, the [Commissioner]                     conclusion, the ALJ explained that “[t]he
   must determine, under the fourth step,             only limitation reported by Drs. Bedell and
   whether the claimant possesses the                 Herman is the claimant’s desire not to take
   residual functional capacity to                    public transportation and her problems
   perform her past relevant work.                    driving, but alternative means of travel are
   Finally, if the claimant is unable to              available and this factor is not generally
   perform her past relevant work, the                considered to be disabling.” (AR 17.) The
   [Commissioner] determines whether                  ALJ further explained that both doctors
   the claimant is capable of performing              found that plaintiff was capable of
   any other work.                                    remembering and carrying out job
                                                      instructions, performing complex tasks,
Brown v. Apfel, 174 F.3d 59, 62 (2d Cir.              making judgments and decisions, dealing
1999) (quoting Perez v. Chater, 77 F.3d 41,           with stress, and relating appropriately with
46 (2d Cir. 1996)). The claimant bears the            others. (AR 16.)
burden of proof with respect to the first four
steps; the Commissioner bears the burden of                At step three, the ALJ determined that
proving the last step. Id.                            plaintiff did not have an impairment or
                                                      combination of impairments that met or
     In making these determinations, the              medically equaled the severity of one of the
Commissioner “must consider four factors:             listed impairments in 20 C.F.R. Part 404,
‘(1)    the     objective    medical    facts;        Subpart P, Appendix 1 (20 C.F.R.
(2) diagnoses or medical opinions based on            §§ 404.1520(d), 404.1525, and 404.1526).
such facts; (3) subjective evidence of pain or        (AR 17-18.)         Accordingly, the ALJ
disability testified to by the claimant or            proceeded to determine plaintiff’s residual
others; and (4) the claimant’s educational            functional capacity (“RFC”).
background, age, and work experience.’” Id.
(quoting Mongeur v. Heckler, 722 F.2d 1033,               The ALJ found that, prior to December 1,
1037 (2d Cir. 1983) (per curiam)).                    2014, plaintiff had the RFC to perform light
                                                      work, with several limitations. (AR 18.) In
B. The ALJ’s Ruling                                   particular, the ALJ concluded that, during
    At the first step in the five-step process,       that time period, plaintiff could (1) only
the ALJ determined that plaintiff had not             occasionally climb ladders, ropes, scaffolds,
engaged in substantial gainful activity since         ramps or stairs; (2) only occasionally
September 19, 2011, the alleged onset date of         balance, stoop, crouch, kneel, or crawl; and
her disability. (AR 14.)                              (3) could not work around dangerous
                                                      machinery or automotive equipment due to
    At the second step, the ALJ determined            limited peripheral vision. (AR 18-20.) In
that, since September 19, 2011, plaintiff had         reaching this conclusion, the ALJ found that
suffered from “severe impairments,”                   plaintiff’s      medically      determinable
including mild degenerative joint disease,            impairments could reasonably be expected to
contracture of both hands, and plantar
                                                  6
cause her symptoms, but that plaintiff’s                  The ALJ also based this finding on the
statements about the intensity, persistence,          February 26, 2015 report from Dr. Bedell, in
and limiting effects of these symptoms were           which Dr. Bedell indicated that plaintiff “has
not entirely credible prior to December 1,            bilateral arthritis of the hands.” (Id.) The
2014. (AR 20.) In particular, the ALJ                 ALJ gave “great weight” to “Dr. Bedell’s
concluded that plaintiff’s statements were not        opinion because he is a treating source and
consistent with her treatment records or her          therefore had an excellent opportunity to
activities of daily living. (AR 20.) He further       become familiar with [plaintiff’s] physical
noted that “no medical opinions state that the        and mental status.” (Id.) In this analysis, the
claimant was unable to work in any capacity”          ALJ stated that “[m]edical records support
prior to December 1, 2014. (Id.) The ALJ              the alleged severity of the claimed
acknowledged that Dr. Belostocki had                  impairments, and the characterization of pain
reported, on January 29, 2010, that plaintiff         and other symptoms is consistent with the
“had several years of complaints of fatigue           objective evidence, as of December 1, 2014,
and polyarthralgia, and could have                    which lends credence to [plaintiff’s]
underlying connective tissue disease or,              allegations.” (Id.)
alternatively fibromyalgia, thyroid disease or
a regional musculoskeletal syndrome,” but                 At the final step of the five-step process,
noted that “no definite diagnosis was made.”          the ALJ determined that, considering
(AR 19.) The ALJ made no mention of Dr.               plaintiff’s age, education, work experience,
Nunag or his treatment notes. In short, the           and residual functional capacity before
ALJ found that that there “are no medical             December 1, 2014, there were jobs that
records that indicate significant symptoms,           existed in significant numbers in the national
signs, or limitations until December 1, 2014.”        economy that plaintiff could perform. (AR
(Id.)                                                 22.) In contrast, the ALJ found that, as of
                                                      December 1, 2014, considering plaintiff’s
    As of December 1, 2014, the ALJ found             age, education, work experience, and residual
that plaintiff had the RFC to perform the full        functional capacity, there were no jobs in the
range of sedentary work, with the same                national economy that plaintiff could
limitations that existed before that date. (AR        perform. (AR 22-23.) Consequently, the
20-21.) In reaching this conclusion, the ALJ          ALJ determined that plaintiff was disabled as
found that plaintiff’s allegations about her          of December 1, 2014, and did not qualify for
symptoms and limitations after December 1,            disability benefits before that date.
2014 were generally credible. (AR 20.) The
ALJ based this conclusion primarily on the            C. Analysis
December 1, 2014 consultative examination                 Plaintiff challenges the Commissioner’s
by Dr. Skeene. (See AR 20-21.) He noted               decision that she was not disabled during the
that Dr. Skeene diagnosed plaintiff with              Relevant Period—September 19, 2011 to
Dupuytren’s contracture of both hands, as             November 30, 2014.         She asserts two
well as plantar fasciitis in her right leg. (AR       arguments: first, that the ALJ failed to
20.) He also detailed Dr. Skeene’s findings           adequately develop the record and, second,
as to plaintiff’s exertional limitations. (Id.)       that plaintiff’s inability to use public
The ALJ gave “significant weight” to “Dr.             transportation during that period mandates a
Skeene’s opinion, which is the first indication       finding that she was disabled. As set forth
of a significant limitation of use of the             below, the Court concludes that a remand is
hands.” (AR 21.)                                      required because the ALJ failed to adequately
                                                      develop the record. Moreover, once the
                                                  7
record is adequately developed, the ALJ                   Under this legal framework, several
should analyze the plaintiff’s inability to use       courts have held that the Commissioner “may
public transportation in the context of the           not rely on the first date of diagnosis as the
entire record.                                        onset date simply because an earlier
                                                      diagnosis date is unavailable.” McCall, 2008
   1. Failure to Develop the Record                   WL 5378121, at *18.            Similarly, the
    Social Security Regulation (“SSR”) 83–            Commissioner may not “adopt[] some other
20 establishes guidelines for determining a           equally arbitrary onset date, such as the date
disability onset date. Under this regulation,         on which the claimant applied for SSI
“[t]he starting point in determining the date         benefits,     received      a     consultative
of onset of disability is the individual’s            examination, or appeared before an ALJ at an
statement as to when disability began.” SSR           administrative hearing.”       Id. (collecting
83–20. The alleged onset date “must be                cases). “The Commissioner’s failure to
accepted if it is consistent with all available       adhere to the guidelines set forth in SSR 83–
evidence.”      McCall v. Astrue, No. 05              20 when determining a claimant’s disability
Civ.2042(GEL), 2008 WL 5378121, at *18                onset date constitutes grounds for remand
(S.D.N.Y. Dec. 23, 2008) (collecting cases).          when the Commissioner’s determination of
“Where the alleged onset date is not                  disability onset date is not otherwise
consistent with the available evidence,               supported     by substantial        evidence.”
further development of the record to                  Cataneo, 2013 WL 1122626, at *17.
reconcile the discrepancy is appropriate.” Id.            To support her contention that the ALJ
If “the medical evidence is insufficient to           failed to adequately develop the record,
establish a precise date, the date can be             plaintiff points to the fact that the ALJ did not
inferred.” Id. (quoting Felicie v. Apfel, No.         obtain treatment records from Dr. Bedell. As
95 Civ. 2832, 1998 WL 171460, at *4                   noted above, plaintiff identified Dr. Bedell as
(S.D.N.Y. Apr. 13, 1998)).             In that        her primary care physician at the
circumstance, however, it is “essential” that         administrative hearing. Plaintiff testified that
the ALJ consult a medical advisor to aid in           Dr. Bedell had been treating her since she had
determining the onset date.        Cataneo v.         returned from Florida in October 2013, but
Astrue, No. 11-CV-2671 (KAM), 2013 WL                 that he was also her primary care doctor
1122626, at *16 (E.D.N.Y. Mar. 17, 2013)              before she moved. (AR 40.) At the end of
(“[C]ourts have found it ‘essential’ for the          the administrative hearing, the ALJ told
Commissioner to consult a medical advisor             plaintiff that he would “try to obtain” records
where, as here, a claimant does not have              from Dr. Bedell. As described above, the
contemporaneous medical evidence from the             ALJ did receive a February 26, 2015 medical
period around his alleged disability onset            report and functional assessment from Dr.
date; the record is ambiguous with respect to         Bedell. (AR 495-500.) However, the ALJ
onset date; and claimant’s disability onset           did not receive treatment records from Dr.
date must therefore be inferred from present          Bedell. Plaintiff argues that the absence of
medical evidence.”). Overall, SSR 83–20               treatment records from Dr. Bedell
mandates that “the established onset date             disadvantaged plaintiff because those records
must be fixed based on the facts and can              could have contained evidence of plaintiff’s
never be inconsistent with the medical                significant limitations in the use of her hands
evidence of record,” and that the ALJ must            earlier than December 1, 2014.
provide a “convincing rationale” for the date
selected. SSR 83–20.                                      The Court concludes that the ALJ failed

                                                  8
to adequately develop the record with respect          functional limitations as of an earlier date”
to the alleged onset date. Plaintiff’s alleged         insofar as it did not conclude greater
onset date was September 19, 2011, the date            restrictions on plaintiff’s ability than the
on which her employment as an x-ray                    examining physicians and, presumably, was
technician ended. The ALJ then failed both             based on Dr. Bedell’s prior experiences with
to develop the record generally with regard to         plaintiff, the failure to obtain the treatment
the Relevant Period or to seek “consult[ation]         records is harmless. (Def.’s Mem. at 16.)
[with]      a     medical      advisor,”      if       Although it may be unlikely that the pre-
contemporaneous evidence could not be                  December 1, 2014 records from Dr. Bedell
obtained. Cataneo, 2013 WL 1122636, at                 would establish greater restrictions than his
*16. The ALJ’s determination states that               medical source statement from February 26,
“[t]here are no medical reports or records that        2015, the Court is not persuaded that the
indicate significant symptoms, signs, or               failure to obtain those records would
limitations until December 1, 2014” (AR 19),           necessarily be harmless. Notwithstanding
and concludes that Dr. Skeene’s December 1,            the level of limitations in Dr. Bedell’s
2014 medical source statement “is the first            February 26, 2015 medical source statement,
indication of a significant limitation of use of       those earlier records could still contradict the
the hands” (AR 21). In other words, the ALJ            ALJ’s findings that “[t]here are no medical
used Dr. Skeene’s December 1, 2014                     reports or records that indicate significant
consultative examination and diagnosis as the          symptoms, signs, or limitations until
date on which plaintiff’s disability began.            December 1, 2014” (AR 19), and that Dr.
However, the ALJ did not receive the                   Skeene’s December 1, 2014 medical source
treatment records from Dr. Bedell which                statement “is the first indication of a
could have provided evidence that the                  significant limitation of the use of the hands”
significant limitations on the use of her hands        (AR 21), which were critical for the ALJ’s
began earlier than December 1, 2014.                   determination of the onset date. In other
                                                       words, if there were significant symptoms or
    The Commissioner argues that the Court             limitations in Dr. Bedell’s treatment records
should infer from the ALJ’s stated intention           prior to December 1, 2014, those records may
to obtain treatment records from Dr. Bedell            have caused the ALJ to develop the record
and the ALJ’s statement that “this office              even further, including by seeking medical
contacted Dr. John Bedell, D.O.,” (AR 16)              opinions from Dr. Belostocki or Dr. Nunag
that it indeed did so in a fashion sufficient to       (who also treated plaintiff during the
meet the “every reasonable effort” standard            Relevant Period), or consulting a medical
of 42 U.S.C. § 423(d)(5)(B). However, the              advisor to aid in determining the onset date.
Court is unable to conclude that the contact
that was made concerned an initial request for            Accordingly, the Court concludes that the
treatment records (as opposed to a request for         ALJ failed to adequately develop the record
the medical report provided in February                before making a determination of disability
2015), or that, if it did, a follow-up request         onset date and that remand on that ground is
was made as required by 20 C.F.R. §§                   warranted.
404.1512(d), 416.912(d).
                                                           2. Inability to Use Public Transportation
    The Commissioner further argues that,
because Dr. Bedell’s medical source                        Plaintiff also argues that her inability to
statement “demonstrates that the treatment             drive or use public transportation due to her
records would not have established                     mental impairments should compel a finding
                                                       of disability. However, as the Commissioner
                                                   9
